708 N.W.2d 108 (2006)
474 Mich. 1000
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Angel HERNANDEZ-GARCIA, Defendant-Appellant.
Docket No. 129038, COA No. 252516.
Supreme Court of Michigan.
January 13, 2006.
On order of the Court, the application for leave to appeal the May 10, 2005, judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues briefed the possible relevance of the mens rea principle recognized in People v. Tombs, 472 Mich. 446, 454-459, 697 N.W.2d 494 (2005), to the claim that MCL 750.227(2) should be interpreted to include a momentary innocent possession defense.